Citation Nr: 0205787	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  89-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a pulmonary disorder.  
(The issue of entitlement to waiver of overpayment of 
improved pension benefits in the amount of $44,949 is the 
subject of a separate decision by the Board of Veterans' 
Appeals.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1970 to 
February 1973 and from July 1986 to March 1988.  His initial 
appeal regarding a claim of entitlement to service connection 
for a pulmonary disorder came before the Board of Veterans' 
Appeals (Board) from a September 1988 rating decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO), which denied entitlement to chronic 
obstructive pulmonary disease.  That issue was remanded by 
letter in August 1989 for the purpose of consolidating issues 
per request by the appellant's representative, and was 
remanded by the Board in July 1992, March 1997, and April 
1998 for additional development.  In a December 1999 Order, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Remand, thereby vacating a 
February 17, 1999, decision by the Board, in so far as it 
denied service connection for a pulmonary disorder and denied 
an evaluation greater than 30 percent for posttraumatic 
stress disorder (PTSD).  

Following a June 2001 rating decision by the RO that assigned 
a 50 percent rating for his PTSD, the appellant indicated in 
a July 2001 statement (VA Form 21-4138) that he did not want 
to continue the appeal as to the issue of entitlement to an 
increased rating for PTSD.  Therefore, that issue is no 
longer before the Board for appellate consideration.  


FINDING OF FACT

A pulmonary disability was clearly and unmistakably 
manifested between the appellant's two periods of military 
service and did not undergo a permanent increase in severity 
as a result of the second period of service.  



CONCLUSION OF LAW

The appellant's pulmonary disorder, which preexisted his 
second period of military service, was not aggravated by the 
subsequent period of service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 
3.306 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his pulmonary disability, which 
preexisted his second period of military service, was 
permanently aggravated by that second period of service, and, 
therefore, should be service connected.  He maintains that 
the medical evidence establishes that, while he had pulmonary 
problems between his periods of service, he entered his 
second period of service without manifestations of pulmonary 
problems but was discharged 20 months later with chronic 
pulmonary disability.  He has presented testimony at a 
February 1989 Regional Office hearing and at a January 1997 
Central Office hearing that described the pulmonary problems 
he experienced during his second period of service and 
thereafter.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Additionally, the September 1988 
Statement of the Case, along with several subsequent 
Supplemental Statements of the Case, informed him of what 
evidence was needed to demonstrate that his pulmonary 
disability should be service connected on the basis of 
aggravation by military service, and he was provided ample 
opportunity and time to submit evidence.  The RO also sent 
the appellant notification in March 2001 about the VCAA, 
which informed him of what evidence was necessary in order 
for VA to grant his claim.  The Board notes that the 
appellant presented testimony at personal hearings held at 
the RO in February 1989 and at the Board in January 1997 
regarding the aggravation by military service of his 
pulmonary disability.  Therefore, the Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The only pulmonary problem noted during the appellant's first 
period of military service (July 1970 to February 1973) was 
an upper respiratory infection.  

VA medical evidence dated subsequent to that first period of 
service includes the following: a May 1977 hospitalization 
report that showed treatment for symptomatology diagnosed as 
left lower lobe pneumonia of streptococcal origin; a 
hospitalization report for the period from January 19 to 
February 6, 1981, that revealed treatment for respiratory 
problems diagnosed as right middle lobe pneumonia of 
pneumococcal origin, right pleural effusion, and chronic 
obstructive pulmonary disease (COPD); a February 1981 chest 
X-ray that revealed bullous emphysema with associated 
bilateral pleural effusion, persistent over a month, and 
recent residuals of a left-sided pneumothorax; March 1981 
outpatient records that noted an FEV-1 finding of 59 percent 
of predicted on pulmonary function tests (performed in 
February 1981) and diagnoses of bilateral lower lobe disease 
of unknown etiology, bilateral pleural effusion, mild 
restrictive ventilatory defect, and dyspnea; a May 1981 
psychiatric examination report that included a history of VA 
hospitalizations in May 1977 for pneumonia and in January and 
February 1981 for respiratory problems; 1984 outpatient 
records that indicated a history of emphysema in 1977; and a 
December 1984 Agent Orange examination report that listed a 
diagnosis of pulmonary emphysema.  

While the July 1986 reenlistment examination for the 
appellant's second period of military service (July 1986 to 
March 1988) revealed normal findings for the lungs, it was 
noted that a chest X-ray indicated old fibrosis in the bases 
of the lungs.  In August 1986, he complained of shortness of 
breath and received treatment for pneumonia.  Marked bullous 
changes with compression atelectasis and hyperinflation were 
noted on an August 1986 chest X-ray.  In September 1986, he 
was treated for a chest cold, cough, and congestion, which 
were diagnosed as pneumonia, and pulmonary function testing 
revealed that FEV-1 was 41 percent of predicted.  Bullous 
emphysema was diagnosed by a December 1986 Medical Evaluation 
Board.  In January 1987, a Physical Evaluation Board 
determined that the appellant's bullous emphysema had 
preexisted service, had been aggravated by service, and 
rendered him unfit for further service.  The Physical 
Evaluation Board subsequently reversed itself in February 
1987, determining that the appellant was fit for continuous 
service, based upon the following factors: a new, less 
restrictive physical profile; his discontinuance of smoking 
per a physician's orders; his purchase of physical training 
equipment for self-improvement; his self discipline and 
extremely strong motivation; and positive statements from his 
physician and first sergeant.  Subsequently dated service 
medical records show that the appellant continued to 
experience pulmonary problems.  A December 1987 Medical 
Evaluation Board report stated that the appellant's moderate 
COPD and severe impairment of pulmonary diffusing capacity 
had originated in August 1986, and had been permanently 
aggravated by service.  The appellant was found to be unfit 
for further military service by a January 1988 Physical 
Evaluation Board, due to COPD with emphysema and pulmonary 
diffusing related to performing duty.  

A July 1988 VA examination, four months after the appellant's 
second separation from service, diagnosed COPD, and noted 
that FEV-1 was 55 percent of predicted and that mild 
restrictive ventilatory defect had not significantly changed 
since October 1984.  Findings from an April 1989 VA chest X-
ray were diagnosed as severe COPD and were reported to be 
consistent with left lower lobe pneumonia.  A VA pulmonary 
examination in September 1991 diagnosed COPD, with mild 
obstructive ventilatory defect on pulmonary function testing.  
FEV-1 was 65 percent of predicted on pulmonary function 
testing in September 1991, which noted that results were not 
significantly changed since May 1984 studies.  FEV-1 was 49 
percent of predicted on private pulmonary function testing in 
July 1992.  Findings from an August 1992 private chest X-ray 
were reported as showing moderately severe bullous emphysema 
and apparently severe COPD.  

Pursuant to the Board's March 1997 remand, the claims file 
was reviewed in July 1997 by a VA pulmonary specialist, who 
concluded that because pulmonary function testing of the 
appellant in February 1981 (reported in March 1981) had 
yielded abnormal findings his chronic pulmonary disease had 
preexisted his second period of military service.  The 
specialist stated that the precise date of onset was 
uncertain, because (1) to the extent the disease was related 
to cigarette smoking, it could be dated to have started in 
1972, based on a 14 year history of smoking provided by the 
appellant in August 1986, and (2) the effects of inflammatory 
events (treatment for pneumonia in 1977 and 1981) could have 
contributed to the pulmonary dysfunction because the disease 
was not purely obstructive in nature.  The specialist 
reported that the lowest FEV-1 value of record was the 
September 1986 result, and that February 1992 pulmonary 
function tests were not significantly different than February 
1981 studies.  

Of record are several medical statements from the appellant's 
physician, H. J. W. M.D., an internist.  In a November 1997 
statement, he indicated that he had been treating the 
appellant for COPD since 1991, and that the condition had 
remained stable until the present time.  It was the 
physician's opinion that the COPD could have been present 
prior to the second period of service and could have been 
permanently aggravated by that period of service.  

In September 1998, another VA pulmonary specialist evaluated 
the evidence in order to provide an opinion as to when the 
appellant's pulmonary disability began, and to determine 
whether it was permanently aggravated by his second period of 
military service.  The pulmonary specialist noted the 
treatment for an upper respiratory tract infection during the 
appellant's first period of service, the evidence of 
treatment for pneumonia in 1977 and 1981, the appellant's 
reported eleven year history of smoking one to two packs of 
cigarettes per day at his January 1981 VA hospitalization, 
and the several sets of pulmonary function tests available 
for review.  The specialist indicated that the findings from 
the several pulmonary function tests performed between 
February 1981 and July 1992 were approximately the same and 
had not been significantly altered by the second period of 
military service, and that the appellant's pulmonary 
impairment was apparently a combination of inflammatory lung 
disease from the two bouts of pneumonia and cigarette 
smoking.  

Pursuant to the Board's June 2000 Remand, the VA 
pulmonologist who reviewed the appellant's claims file in 
September 1998, again reviewed the medical evidence (July 
2000) for the purpose of rendering an opinion as to whether 
the appellant's pulmonary disability underwent a permanent 
increase in disability as a result of his second period of 
military service.  The pulmonologist noted that when the 
appellant had been admitted to the Louisville, Kentucky, VA 
Medical Center in September 1984 for a complaint of abdominal 
pain, he had been identified as having a chronic cough with 
thick, yellowish/brownish sputum.  A May 1989 VA Emergency 
Room admission noted that the appellant reported coughing and 
expectorating yellowish sputum, and he was referred to the VA 
pulmonary clinic, but failed to keep several scheduled 
appointments.  A February 1992 VA notation indicated that the 
appellant reported dyspnea on exertion, but was difficult to 
"pin down" as to how much he could walk on level ground, and 
reported that he was able to breath without difficulty when 
he sat down.  The pulmonologist opined that the symptoms 
described on a hospitalization unrelated to his lung disease 
(September 1984), matched complaints post discharge from 
service, and that there appeared to be no change in symptoms 
related to the second period of service.  Therefore, the 
pulmonologist surmised that there was no clinically 
ascertainable increase in severity of the appellant's 
pulmonary disability during his second period of service.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that the evidence 
clearly and unmistakably shows that the appellant's pulmonary 
disability began between his periods of military service.  In 
fact, the appellant and his representative acknowledged that 
fact at the appellant's January 1997 personal hearing in 
Washington, D.C.  Therefore, the Board must determine whether 
the pulmonary disability that preexisted the appellant's 
second period of military service underwent a permanent 
increase in severity as a result of that service, thereby 
permitting a grant of service connection for the disability 
on the basis of aggravation.  

The appellant's representative asserts that the provisions of 
38 C.F.R. § 3.1(m) are dispositive of this claim because the 
January 1987 Physical Evaluation Board determined that the 
appellant's preexisting pulmonary disability had been 
aggravated by service, and § 3.1(m) states that a service 
department finding that injury, disease, or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  The Board notes, however, that § 3.1(m) states that 
"[I]n line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service, unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs."  The regulation pertains to whether a disability 
for which a veteran was treated during service had occurred 
"in the line of duty" (a service department finding that VA 
must accept); it does not give a service department the 
opportunity or responsibility to determine whether a 
disability shown in service is service connected on the basis 
of incurrence in, or aggravation by, service for VA 
compensation purposes. 

In evaluating the evidence, the Board notes that FEV-1 was 59 
percent of predicted when measured on pulmonary function 
testing in February 1981.  Although the appellant's FEV-1 was 
noticeably lower when measured during service (September 
1986), the evidence shows that he was being treated for 
pneumonia at the time.  FEV-1 measured in July 1988, four 
months after his March 1988 separation from his second period 
of service, was 55 percent of predicted, and that it was up 
to 65 percent of predicted by the September 1991 pulmonary 
function tests, which were considered to not be significantly 
different than the tests performed in May 1984.  The July 
1997 report by a VA pulmonary specialist indicated that he 
had found the findings from the February 1992 pulmonary 
function testing not significantly different from those 
reported in February 1981 testing.  

The Court has held that a veteran seeking service connection 
by aggravation is not entitled to a presumption of 
aggravation in service where there was only temporary 
worsening of the symptoms without worsening of the condition 
itself.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The 
evidence, while indicating that the appellant experienced 
acute exacerbations of his pulmonary problems during his 
second period of service, such as the September 1986 
treatment for pneumonia, does not demonstrate that his 
pulmonary disability, compared with what was shown in 1981, 
was significantly worse for the first four years after the 
second period of service.  Although the appellant's private 
physician indicated in a November 1997 statement that he felt 
the appellant's pulmonary disability could have been 
aggravated by his second period of service, the Board finds 
that that statement offers no more than a possibility of 
aggravation, and it is not shown to have been based on review 
of the medical evidence in the claims file.  On the other 
hand, the VA pulmonary specialist who undertook a 
comprehensive review of the claims file in July 1997 did not 
report any possibility of aggravation of the preexisting 
pulmonary disability by service, and the pulmonary specialist 
who reviewed the evidence in September 1998, and again in 
July 2000, indicated that there was no evidence that the 
appellant's second period of military service produced a 
significant increase in his pulmonary disability.  

Given the opinions of two pulmonary specialists that did not 
find evidence of aggravation of the preexisting pulmonary 
disability by the second period of service, as opposed to 
conjecture by a doctor to the effect that a pulmonary 
disability could have been aggravated by the second period of 
service, the Board concludes that the preponderance of the 
evidence, notwithstanding the appellant's testimony at two 
personal hearings, demonstrates that his pulmonary disability 
developed between periods of active military service and did 
not undergo an increase in severity as a result of the second 
period of service so as to establish aggravation of the 
disability by military service.  Therefore, the Board is 
unable to identify a basis to grant service connection for a 
pulmonary disorder.  


ORDER

Service connection is denied for a pulmonary disorder.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

